Opinion by
Mr. Chief Justice Sterrett,
The learned president of the common pleas was clearly right in directing a verdict in favor of plaintiffs for the amount of their claim.
It is conceded that the goods, for the price of which this suit was brought, were ordered by and delivered to the defendant; and thus plaintiffs had a clear prima facie case, entitling them to a verdict, unless some valid defence was shown. The only defence that was attempted was a novation of the debt, by the substitution of a new debtor in place of defendant, with intent to release the latter. The contention was that Knouff, as plaintiffs’ agent, agreed to release defendant and, in his stead, to accept Imler, defendant’s successor in the business, and look to him alone for payment. There was no sufficient evidence to justify *417the jury in finding that such a novation of his employers’ account against defendant was within the scope of Knouff’s agency. He was employed to solicit and send in orders for goods, and to collect outstanding accounts. That did not authorize him to release defendant from liability for the price of the goods he had purchased, and accept Imler in his stead. If he had undertaken to do so, nothing short of ratification by his principals could validate the transaction; and there is no evidence of such ratification. In the absence of sufficient evidence, of either precedent authority or subsequent ratification, to justify the submission of any material question of fact to the jury, the only proper course was to direct the jury to find for plaintiffs. The legal propositions involved are horn-book law, and citation of authorities is unnecessary.
The case was correctly and carefully tried, and there is nothing in the record of which defendant has just reason to complain.
Judgment affirmed.